                      Case 1:21-mj-00532-ZMF Document 1 Filed 07/20/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                     DistrictDistrict
                                                __________    of Columbia
                                                                      of __________

                  United States of America                        )
                             v.                                   )
                    MCKINLEY MOODY
                                                                  )      Case No.
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   July 16, 2021               in the county of                              in the
                       District of          Columbia          , the defendant(s) violated:

            Code Section                                                    Offense Description
21 U.S.C. 841(a)(1)                            Possession with the Intent to Distribute Marijuana




         This criminal complaint is based on these facts:
See attached affidavit




         ✔ Continued on the attached sheet.
         u


                                                                                             Complainant’s signature

                                                                                    Joshua B. Rothman, Special Agent
                                                                                              Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\7HOHSKRQH VSHFLI\UHOLDEOH
HOHFWURQLFPHDQV                                                                              2021.07.20
Date:
         July 20, 2021                                                                                    16:15:36 -04'00'
                                                                                                Judge’s signature

City and state:                         Washington, DC                     Zia M. Faruqui, United States Magistrate Judge
                                                                                              Printed name and title
